*29Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pammalla Shannon Uplinger appeals the district court’s order affirming the bankruptcy court’s order granting summary judgment for Defendant in her action filed pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2006). We have reviewed the record and find no reversible error. Accordingly, although we grant Uplinger’s motions to take judicial notice and to supplement the record, we affirm for the reasons stated by the lower courts. Uplinger v. Rees Broome, P.C., Nos. 1:11-cv-01270-TSE-IDD; 09-13129-BFK; 10-01325-BFK (E.D.Va. Feb. 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.